 


 HR 4987 ENR: To designate the facility of the United States Postal Service located at 3957 2nd Avenue in Laurel Hill, Florida, as the “Sergeant First Class William Kelly Lacey Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4987 
 
AN ACT 
To designate the facility of the United States Postal Service located at 3957 2nd Avenue in Laurel Hill, Florida, as the Sergeant First Class William Kelly Lacey Post Office. 
 
 
1.Sergeant First Class William Kelly Lacey Post Office 
(a)DesignationThe facility of the United States Postal Service located at 3957 2nd Avenue in Laurel Hill, Florida, shall be known and designated as the Sergeant First Class William Kelly Lacey Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in section 1 shall be deemed to be a reference to the Sergeant First Class William Kelly Lacey Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
